DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed July 15, 2022 is acknowledged and has been entered.  Claim 13 has been canceled.  Claims 1, 5, and 11 have been amended.  


2.	Claims 1, 5-8, 11, and 12 have been examined.


Grounds of Objection and Rejection Withdrawn
3.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed April 19, 2022.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1, 5-8, 11, and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1, 5-8, 11, and 12 are indefinite for the following reasons:
	According to claim 1, as presently amended, the fusion protein has a structure comprising an element “(Z)”, which is not identified by the claim.  It cannot be ascertained what it is that constitutes the element “(Z)” and therefore it is unclear what subject matter it is that is regarded as the invention.1
	In addition claims 1 and 11, as presently amended, recite the fusion protein comprises elements (e.g., the CAR, the 2A peptide, and the costimulatory protein) that being “as set forth in” a particular sequence (e.g., according to claim 11, the costimulatory protein is “as set forth in SEQ ID NO: 2”).  These recitations render the claims indefinite because it is unclear if the elements comprise or consist of the sequences.  For example, it is unclear if the costimulatory protein to which claim 11 is directed is a protein that comprises SEQ ID NO: 2 or consists of SEQ ID NO: 2 (or possibly might only comprise or consist of only a portion of SEQ ID NO: 22).3 
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention4.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

Conclusion
6.	No claim is allowed.


7.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	U.S. Patent Application Publication No. 2019/00336534-A1 teaches a CAR T cell engineered to coexpress a CAR and a co-stimulatory molecule, as well as a bicistronic expression vector that comprises an IRES or a sequence encoding a self-cleaving 2A peptide for expression of two transgenes using a single vector.
	Each of U.S. Patent Application Publication Nos. 2017/0204177-A1, 2017/0021811-A1, and 2020/010803-A1 teaches a bicistronic expression vector comprising an IRES or a sequence encoding a self-cleaving 2A peptide for expression of two transgenes encoding a CAR and a reporter molecule using a single vector.
	Morgan et al. (Biomedicines. 2016 Jun; 4 (2): 9; pp. 1-14) teaches the use of lentiviral vectors for use genetically modified T cells for adoptive T cell therapy.
	Hollyman et al. (J. Immunother. 2009; 32 (2): 169-80; author manuscript; pp. 1-22) teaches manufacturing validation of endotoxin-free genetically engineered T cells for adoptive T cell therapy.  
	Stephan et al. (Nat. Med. 2007; 13 (12): 1440-9) teaches T cell-encoded CD80 and 4-1BBL induce auto- and trans-costimulation resulting in potent tumor rejection.
	Zhao et al. (Cancer Cell. 2015 October 12; 28 (4): 415-28; author manuscript; pp. 1-27) teaches a bicistronic expression vector for use in engineering T cells expressing a CAR and 4-1BBL (or a detectable marker protein) for adoptive T cell therapy; and notably Zhao et al. discloses that T cells transfected with the vector co-expressing the CAR and 4-1BB ligand provided the highest therapeutic efficacy, showing balanced tumoricidal function and increased T cell persistence accompanied by an elevated CD8/CD4 ratio and decreased exhaustion.
Drent et al. (Clin. Cancer Res. 2019 Jul 1; 25 (13): 4014-25) teaches a bicistronic expression vector for use in engineering T cells expressing a CAR and 4-1BBL (or a detectable marker protein) for adoptive T cell therapy; and notably Drent et al. discloses additional 4-1BB signaling mediated by the co-expression of 4-1BBL provided the CD28-based CD38 CAR-T cells with superior proliferative capacity, preservation of a central memory phenotype, and significantly improved in vivo antitumor function, while preserving their ability to discriminate target antigen density.
Kuhn et al. (Cancer Cell. 2019 Mar 18; 35 (3): 473-488) teaches a bicistronic retroviral expression vector encoding an anti-CD19 CAR and CD40L with the coding sequence of the self-cleaving P2A peptide between the CAR and CD40L to allow expression of both transgenes from the same vector backbone.
Zhong et al. (Mol. Ther. 2010 Feb; 18 (2): 413-20) teaches a bicistronic expression vector for use in engineering CAR T cells expressing a CAR and GFP for adoptive T cell therapy. 
	Avanzi et al. (Cell Reports. 2018; 23: 2130-41) teaches a bicistronic expression vector for use in engineering CAR T cells expressing a CAR and IL-18 for adoptive T cell therapy. 
	Vogler et al. (Mol. Ther. 2010 Jul; 18 (7): 1330-8) teaches an improved bicistronic expression vector for use in engineering T cells for adoptive T cell therapy.
	Chen et al. (Leukemia. 2018; 32: 402-12) teaches a bicistronic expression vector for use in engineering T cells expressing two different CARs for adoptive T cell therapy. 
	Bielamowicz et al. (Neuro-Oncol. 2018; 20 (4): 506-18, 2018) teaches a tricistronic expression vector for use in engineering T cells expressing three different CARs for adoptive T cell therapy. 
	Collinson-Pautz et al. (Leukemia. 2019; 33: 2195-207) teaches a bicistronic expression vector for use in engineering T cells expressing a CAR and a fusion protein comprising CD40 for adoptive T cell therapy. 
	Cherkassky et al. (J. Clin. Invest. 2016; 126 (8): 3130-3144) teaches a bicistronic expression vector for use in engineering T cells expressing a CAR and a detectable marker protein for adoptive T cell therapy.
	Perna et al. (Clin. Cancer Res. 2014 Jan 1; 20 (1): 131-9) teaches a bicistronic retroviral vector encoding a GD2-specific CAR and the IL-7R subunit.
	Pregram et al. (Blood. 2012; 119 (18): 4133-41) teaches a bicistronic retroviral vector encoding a CD19-specific CAR and IL-12.  
	Di Stasi et al. (Blood. 2009; 113 (25): 6932-402) teaches a bicistronic retroviral vector encoding a CD30-specific CAR and CCR4 for use in producing CAR T cells exhibiting improved homing and eradication of tumors.  
	Subramanian et al. (Biotechnol. Biofuels. 2017; 10: 34; pp. 1-15) teaches a versatile 2A peptide-based bicistronic protein expressing platform.
	Wang et al. (Mol. Genet. Genomics. 2019; 294: 849-59) teaches optimization of a 2A self-cleaving peptide-based multigene expression system.
	Brentjens et al. (Clin. Cancer Res. 2007 Sep 15; 13 (18 Pt. 1): 5426-35) teaches a plurality of anti-CD19 CARs comprising different elements.
	Tang et al. (BMJ Open. 2016; 6 (12): e013904; electronically published December 30, 216; pp. 1-7) teaches second-generation (2nd-G) chimeric antigen receptor (CAR)-modified T cells carrying CD28 or 4-1BB intracellular signaling domains have demonstrated potency in leukemia/lymphoma patients.
	Foster et al. (Mol. Ther. 2017 Sep 6; 25 (9): 2176-88) teaches a bicistronic expression vector encoding a CAR and a costimulatory molecule with an intervening self-cleaving peptide.
	WO2015188141-A2 teaches a bicistronic expression vector encoding a CAR and a costimulatory molecule (i.e., a LNGFR reporter (truncated low-affinity nerve growth factor receptor) polypeptide) with an intervening self-cleaving peptide. 
	Abate-Daga et al. (Mol. Ther. Oncolytics. 2016 May 18; 3: 16014; pp. 1-7) teaches costimulatory molecules can be expressed in combination with CARs to stimulate other cells present in the immune synapsis.
	Although not prior art, Zhang et al. (Sci. Transl. Med. 2021; 13: eaba7308; pp. 1-17) teaches CAR-T cells comprising bicistronic expression vectors encoding a CAR and an exogenous intact costimulatory molecule (e.g., 4-1BB or OX40).
	Pegram et al. (Blood. 2012 May 3; 119 (18): 4133-41) teaches CAR T-cells engineered to co-express a CAR and an accessory costimulatory molecule such as a cytokine.
	Rafiq et al. (Nat. Biotechnol. 2018 Oct; 36 (9): 847-856) teaches CAR T-cells engineered to co-express a CAR and a therapeutic antibody that binds to PD-1 to block its function.
	Weinkove et al. (Clin. Transl. Immunology. 2019; 8 (5): e1049; pp. 1-14) teaches selecting costimulatory domains for CARs.
U.S. Patent Application Publication No. 20190336534-A1 teaches CAR T-cells engineered to co-express a CAR and a second molecule.
U.S. Patent Application Publication No. 20170159025-A1 teaches CAR T-cells engineered to co-express a CAR and a second molecule.
	U.S. Patent Application Publication No. 20220001031-A1 teaches CAR T-cells engineered to co-express a CAR and an accessory costimulatory molecule.
	U.S. Patent Application Publication No. 20180022795-A1 teaches CAR T-cells engineered to co-express a CAR and an accessory costimulatory molecule.
 	U.S. Patent Application Publication No. 20210087279-A1 teaches CAR T-cells engineered to co-express a CAR and an accessory costimulatory molecule.
U.S. Patent Application Publication No. 20170081411-A1 teaches CAR T-cells engineered to co-express a CAR comprising an additional extracellular accessory costimulatory molecule (e.g., OX40 or a portion thereof).
	U.S. Patent Application Publication No. 20190038671-A1 teaches CAR T-cells engineered to co-express a CAR and one or more immunoactivators (e.g., ligands of OX40 or agonistic antibodies that bind to OX40).
	U.S. Patent Application Publication No. (Ma et al.) teaches CAR T-cells expressing a CAR comprising an extracellular domain comprising an scFv that specifically binds to CD20 and comprises an amino acid sequence that is identical to the amino acid sequence of amino acids 246-468 of SEQ ID NO: 1 (as set forth by the instant application); see entire document (e.g., SEQ ID NO: 155).


8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                                                                                                                                                                                                                    	




slr
August 16, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 If “(Z)” is the OX40 protein, then it is suggested that this issue may best be remedied by amending claim 1 to recite, for example, “wherein (Z) is an OX40 protein consisting of the amino acid sequence of SEQ ID NO: 2”.  For consistency, it is further suggested that claim 1 be amended to recite, “wherein 2A is a 2A peptide consisting of an amino acid sequence selected from SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, and SEQ ID NO: 10”.
        
        2 This is because the claims recite “as set forth in” a sequence and this recitation might be interpreted as indicating the element comprises or consists of a sequence contained within the sequence recited (e.g., the costimulatory protein to which claim 11 is directed might be a protein having an amino acid sequence contained within SEQ ID NO: 2 or an amino acid sequence that is only a part of SEQ ID NO: 2, as opposed to an amino acid sequence comprising or consisting of SEQ ID NO: 2 in its entirety).
        
        3 It is suggested that this issue be remedied by appropriately amending the claims to recite that each element (e.g., the costimulatory protein) either comprises or consists of the amino acid sequence recited (e.g., SEQ ID NO: 2), such that it is clear how the claims are to be construed.
        4 See M.P.E.P. § 2172 (II).
        5 Notably SEQ ID NO: 15 is the amino acid sequence of a CD20-specific CAR and is 98.6% identical to SEQ ID NO: 1 as set forth by the instant application with only minor differences occurring in the segment adjoining the scFv and the polypeptide comprising the amino acid sequence of amino acids 246-468 of SEQ ID NO: 1 (as set forth by the instant application).